PD-0444-15
                           PD-0444-15                               COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 4/20/2015 11:03:14 AM
                                                                     Accepted 4/21/2015 2:53:08 PM
                                                                                     ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF               TEXAS                         CLERK

DEZMONE PINKSTON,                          §
    APPELLANT                              §
                                           §
V.                                         §     NO. _______________
                                           §
THE STATE OF TEXAS,                        §
     APPELLEE                              §

                STATE’S MOTION TO EXTEND TIME TO FILE
                 PETITION FOR DISCRETIONARY REVIEW

      COMES NOW the State of Texas, by and through Sharen Wilson, the

Tarrant County Criminal District Attorney and files this the State’s Motion to

Extend Time to File Petition for Discretionary Review in the above captioned

appeal and for cause would show:

                                          I.

      The court of appeals below is the Court of Appeals for the Second Court of

Appeals District. The style and number of the case in the Fort Worth Court is

Pinkston v. State, No. 02-14-00041-CR.

                                         II.

      On March 19, 2015, the Fort Worth Court issued an opinion reversing the

trial court’s judgment. See Pinkston v. State, 2015 WL 1262919, No.

02-14-00041-CR (Tex. App.—Fort Worth March 19, 2015) (mem. op., not for

publication). The State did not file a motion for rehearing.

                                                                        April 21, 2015
                                          III.

      The current deadline for filing the State’s petition for discretionary review is

April 20, 2015. The State now requests an extension of 30 days – until May 20,

2015 – to file the State’s petition. The State has not previously requested an

extension of time to file a petition for review in this case.

                                          IV.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately set forth the State’s position in its grounds for

review. The undersigned has been working not only on this PDR, but on the State’s

reply briefs in Gray v. State, No. 02-14-00249-CR; Guzman v. State,

02-14-00297-CR; and a petition for review in Isbell v. State, No. 02-14-00124-CR.

      Wherefore, the State prays that the Court grant an extension of 30 days to

May 20, 2015 for filing the State’s petition for discretionary review.




                                           2
                                                       Respectfully submitted,

                                                       SHAREN WILSON
                                                       Criminal District Attorney
                                                       Tarrant County, Texas

                                                       DEBRA WINDSOR
                                                       Assistant Criminal District Attorney
                                                       Chief, Post-Conviction
                                                       Tarrant County, Texas

                                                       /s/ James Gibson_____________
                                                       JAMES GIBSON, Assistant
                                                       Criminal District Attorney
                                                       401 W. Belknap Street
                                                       Fort Worth, Texas 76196-0201
                                                       (817) 884-1687
                                                       FAX (817) 884-1672
                                                       State Bar No. 00787533
                                                       COAAppellateAlerts@TarrantCounty.com



                                        CERTIFICATE OF SERVICE

         A copy of the State's Motion to Extend Time to File Petition for

Discretionary Review has been e-served to opposing counsel, the Hon. Maggie

McBride, maggiemcbride@charter.net, 2000 Carson St., Fort Worth, Texas 76117,

on April 20, 2015.


                                                             /s/ James Gibson
                                                             JAMES GIBSON
H:\GIBSON.G17\MOTIONS\Pinkston; ext to file pdr.docx




                                                         3